SIDLEY AUSTIN llp 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. myadgar@sidley.com (212) 839-7305 FOUNDED 1866 August 12, 2008 Stacie Gorman, Esq. (Mail Stop 4561) United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Re: Aspect Global Diversified Fund LP (the “Fund”) Pre-Effective Amendment No. 4 to Registration Statement on Form S-1 Filed August 7, 2008 - SEC File No.: 333-148049 Dear Ms.
